Citation Nr: 0714962	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-35 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of inpatient services 
at Naples Community Hospital from May 30, 2003, to June 13, 
2003.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  The veteran died on June [redacted], 2003.  The 
claimant is one of the physicians who treated the veteran 
during the hospitalization that preceded his death. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Bay Pines, 
Florida, which denied the benefit sought.

When this matter was previously before the Board in February 
2005, it was remanded for due process reasons.


FINDINGS OF FACT

1.  In a July 2003 rating action, the VAMC denied the 
appellant's claim.

2.  The appellant filed a statement in August 2003 that was 
accepted as a Notice of Disagreement (NOD).

3.  On August 20, 2004, the appellant was issued a Statement 
of the Case (SOC).

4.  The appellant's Substantive Appeal is dated October 28, 
2004, and was received by VA more than one year the initial 
adverse determination, and more than 60 days after the 
issuance of the SOC.

5.  In May 2005, the VAMC issued the appellant another SOC 
and advised him that he needed to file a timely Substantive 
Appeal to perfect his appeal to the Board.

6.  Since the issuance of the May 2005 SOC, no subsequent 
correspondence has been received from the appellant.  





CONCLUSION OF LAW

The appellant failed to file a timely Substantive Appeal 
within 60 days of the issuance of the May 2005 SOC.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undiputed facts is 
dispositive of this appeal, VA has no duty to notify or 
assist the appellant with respect to this claim.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).  

An appeal consists of a timely filed NOD in writing, and 
after an SOC has been issued, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
claimant or his representative must file an NOD with a 
determination by the agency of original jurisdiction (AOJ) 
within one year of the date that that agency mails notice of 
the determination to him or the determination becomes final.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A 
Substantive Appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  An extension of the 60-day 
period for filing a Substantive Appeal may be granted for 
good cause.  38 C.F.R. § 20.303.  A request for such an 
extension should be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  Id.  

As the Board explained in the February 2005 remand, this 
claim, which seeks payment or reimbursement of inpatient 
services at Naples Community Hospital from May 30 to June 13, 
2003, was filed by one of the veteran's treating physicians.  
The claim was initially denied with notice of initial adverse 
decision issued on July 10, 2003.  A letter from the claimant 
was accepted as an NOD in August 2003, and an SOC was issued 
a year later, on August 20, 2004.  

The delay in the issuance of the SOC was apparently due to 
difficulty in obtaining legible copies of progress notes.  
The Substantive Appeal is dated October 28, 2004, which as 
the Board noted in the February 2005 remand is more than one 
year after the initial adverse determination and more than 60 
days after issuance of the SOC.  

In remanding this matter, the Board pointed out that the 
sequence of events described above would ordinarily require 
the Board to dismiss the appeal because it was not timely 
perfected.  In this case, however, the Board stated that 
since the SOC was not addressed to the claimant, but rather 
to the veteran's estate, and there was no indication the 
claimant was provided a copy, to cure any potential due 
process concerns, a remand was necessary so that the 
appellant could be issued an SOC and notified of the 
appropriate time within which to perfect an appeal.  

In compliance with the Board's remand instructions, in May 
2005, the VAMC issued the appellant an SOC and notified him 
that he needed to file a Substantive Appeal to perfect his 
appeal.  Since the issuance of the May 2005 SOC, no 
subsequent correspondence has been received from the 
appellant.  In light of the foregoing, the Board does not 
have jurisdiction to enter a decision in connection with the 
current appeal, and the claim must be dismissed.


ORDER

As a timely appeal was not filed, the case is dismissed.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


